Citation Nr: 1210862	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  06-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for lumbar paravertebral myositis and bulging disc.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for joint and muscle pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a neck disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for hand numbness, to include as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 2003 to June 2004 and also had 17 years of prior active duty service.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The RO granted service connection for lumbar paravertebral myositis, posterior bulging disc at L5-S1in March 2005, assigning a 20 percent rating from June 6, 2004; and denied service connection for hemorrhoids.  In August 2006, the RO denied service connection for a neck disorder, joint and muscle pain, and hand numbness.  The RO confirmed these denials in an April 2008 rating decision.

The Veteran requested a DRO hearing on his VA Form 9 submitted in January 2006, but later indicated that he wished for his hearing request to be cancelled and for his case to be decided based on the evidence of record.

The issues of entitlement to an initial disability rating higher than 20 percent for lumbar paravertebral myositis and bulging disc, and service connection for joint and muscle pain, hand numbness, and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's hemorrhoids were incurred during active duty service.


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for hemorrhoids and remands the other claims.  This award represents a complete grant of the benefits sought on appeal (other than the claims addressed in the remand section below).  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

II.  Service Connection

The Veteran seeks service connection for hemorrhoids.  He separated from service in June 2004 and filed his claim in July 2004.  On his August 2005 notice of disagreement, he stated that during his service in Iraq he had problems with bleeding due to hemorrhoids.  He noted that the temperature reached in excess of 120 degrees and the military food caused him to have constipation.  In addition to the food and temperature, the sanitary facilities and going on scouting missions from Diwaniyah to Kuwait (12 hours by road) constantly affected his hemorrhoid condition.  He noted that he was treated but was unable to obtain the medical records. 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The service treatment records in the file are negative for any findings of hemorrhoids.  However, a few months after the Veteran's separation from active duty service, a September 2004 private treatment record shows the Veteran underwent a hemorrhoidectomy for thrombosed hemorrhoids.

A September 2004 general VA examination report notes that the Veteran stated that he suffered from bleeding hemorrhoids and severe constipation in January 2004 in Iraq.  A July 2005 VA treatment record notes that the Veteran had hematochezia (bright red per rectum) due to hemorrhoids.  The Veteran underwent a second hemorrhoidectomy in July 2005 for thrombosed hemorrhoids.  

The Veteran's private physician, Dr. Escoda, submitted an opinion in October 2005 noting that he had treated the Veteran since 2002, and he did not have a hemorrhoid problem at that time.  Dr. Escoda noted that when the Veteran returned from the Gulf War in July 2004 he presented with a thrombosed hemorrhoid that needed incision and drainage in September 2004.  He also needed to be operated on again in July 2005 due to bleeding hemorrhoids.  Dr. Escoda determined that the Veteran did not have a hemorrhoid problem before going to Iraq.  The Veteran noted that the diet he ate daily during his deployment was very low in fiber and the temperature along with the stress and equipment increased his perspiration.  All of these factors caused constipation for the Veteran and the hemorrhoid problems, which were related to his mission in Iraq.  

The Veteran underwent VA examination in December 2005.  The examiner noted a review of the claims file including the opinion of Dr. Escoda.  The examiner noted that a pre-deployment physical did not show hemorrhoids and that some copies of service treatment records were also silent for hemorrhoids.  The Veteran reported that he had rectal bleeding during his service in Iraq and was prescribed a cream.  He indicated that he developed severe constipation due to diet and dehydration and that he started to have rectal bleeding with each bowel movement.  The examiner noted the Veteran's hemorrhoid surgeries in September 2004 and July 2005.  His current treatment was with hemorrhoid cream as needed.  The diagnosis from physical examination was external hemorrhoids with status post hemorrhoidectomies times two.  The examiner found that after review of all medical evidence, it was her opinion that it was very unlikely that the Veteran's hemorrhoids were incurred during his service in Iraq.  The examiner further found that it was very likely that the Veteran's hemorrhoids were present prior to his Iraq service, not diagnosed, and became symptomatic during service.

The Veteran underwent another VA examination in January 2010.  It was noted that records showed that the Veteran developed constipation and associated hemorrhoids since 2003-2004 and he attributed these conditions to the meals he ate during active service.  His bowels had been slow and he presented with chronic constipation.  He indicated that his hemorrhoids were seriously symptomatic during active service with painful, protruding hemorrhoids and bleeding until he was operated on in 2004 and the symptoms improved.  Currently he had occasional mild rectal bleeding and some anal itching.  The examiner apparently was asked to address the likelihood that the Veteran's hemorrhoids were secondary to medication taken for his service-connected conditions.  The examiner determined that the Veteran's chronic constipation and hemorrhoids were likely due to a low-fiber diet and not caused by medications taken for his service-connected conditions.  The examiner noted that the Veteran had suffered from constipation and developed clinical evidence of hemorrhoids since he was on active service back in 2003-2004.  

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's hemorrhoids were incurred in service.  In making this determination, the Board notes that the Veteran is competent to report the symptoms of rectal bleeding and constipation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he was exposed to low-fiber foods and high temperatures in service with poor bathroom facilities and availability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465   (1994).  It is within the Veteran's realm of personal knowledge whether he had rectal bleeding and constipation, ate low-fiber food, was exposed to high temperatures, had limited access to proper bathroom facilities, and that he has continued to experience rectal bleeding and discomfort since service. 

Moreover, the Board finds the Veteran's reports of in-service symptoms of constipation and rectal bleeding and a continuity of symptomatology since service to be credible.  His records are internally consistent, and it is facially plausible that he was exposed to low-fiber foods and high temperatures in service with poor bathroom facilities and availability, which caused constipation, especially given his wartime service in Iraq in the Army National Guard.  In this regard, the Board points out that the Veteran has consistently reported the incidents in service that caused his hemorrhoids.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

In addition, the Board finds it significant that the Veteran underwent surgery for his hemorrhoids a few months after his separation from service and that his private physician, Dr. Escoda, who performed the hemorrhoid surgeries, determined that the hemorrhoids were related to the Veteran's service in Iraq based on his low fiber diet, exposure to high temperatures, and reported constipation.  The December 2005 VA examiner who found that there was no relationship between the Veteran's hemorrhoids and service found that the hemorrhoids likely pre-existed service.  However, there is no basis for this shown in the records, nor did the examiner point to any medical evidence for why she determined that the Veteran had hemorrhoids prior to his service.  Of the service treatment records that are in the file prior to 2003, a 1990 report of medical history and 1999 examination report are negative for hemorrhoids.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Dr. Escoda, who actually treated the Veteran prior to his deployment to Iraq specifically stated that the Veteran did not have hemorrhoids prior to his service in Iraq.  In addition, while the January 2010 VA examiner found that the Veteran's hemorrhoids were not related to medication taken for his service-connected conditions, the examiner commented that the hemorrhoids were related to poor fiber intake and that they first manifested during active service in 2003-2004.

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service constipation and rectal bleeding and continuity of symptomatology since service, the surgeries for hemorrhoids within a few months after separation from service, and the opinions from Dr. Escoda and the January 2010 VA examiner are persuasive in determining the onset and etiology of his hemorrhoids.  

Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for hemorrhoids is granted.


ORDER

Entitlement to service connection for hemorrhoids is granted.



REMAND

Increased Rating for the Lumbar Spine

The RO initially granted service connection for lumbar paravertebral myositis, posterior bulging disc at L5-S1 in a March 2005 rating decision.  The Veteran was assigned a 20 percent rating effective June 6, 2004.  The Veteran filed a notice of disagreement with this decision in August 2005 contending that his lumbar spine disability had gotten worse.

The Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, DC 5243 for intervertebral disc syndrome.  Intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.   

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5243.  Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  

The Veteran was afforded an October 2004 VA spine examination.  The examiner conducted range of motion studies and noted that forward flexion was to 80 degrees, and that there was painful motion on the last degree of range of motion.  The examiner further noted that the Veteran was additionally limited by pain following repetitive use of the thoracolumbar spine, but did not indicate whether this translated into additional limitation of motion.  It was noted that there was objective evidence of painful motion on all movements of the lumbar spine, however, the examiner also previously noted that pain started on the last degree of range of motion.  

The Veteran was afforded another VA examination in March 2008.  Forward flexion was to 55 degrees, but on repetitive use, forward flexion was limited to 35 degrees due to fatigue.  It was noted that pain began at 35 degrees.

In December 2009, the Veteran underwent a third VA spine examination.  Range of motion studies showed that flexion was to 50 degrees, but there were no additional limitations after three repetitions of range of motion.  However, the examiner also found that there was objective evidence of pain following repetitive motion.  The examiner did not note at what degree of range of motion the Veteran's pain started.

It is not clear from the examinations of record whether the Veteran is entitled to a higher rating for his lumbar spine disability due to functional impairment due to painful motion of the spine.  If feasible, any functional loss due to pain should be described in terms of degree of additional motion lost.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.  Mitchell, 25 Vet. App. at 43.  As not all of the VA examiners, including the most recent in 2009, provided this information, or otherwise explained why such detail feasibly could not be determined, these reports are inadequate for rating purposes.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's representative noted in February 2012 that the Veteran contended that his lumbar spine disability continued to worsen.  Given the deficiencies in some of the examinations noted above and the length of time since the last examination, the Veteran should be afforded a new examination to determine the present severity of his lumbar spine disability.

The examination should address whether the Veteran is entitled to additional compensation for neurological impairment associated with the lumbar spine disability.  The Veteran already has been assigned a 10 percent rating for radiculopathy in the right leg.  However, the March 2008 VA examination report shows the Veteran also had urinary urgency and frequency; and the December 2009 VA examination report notes obstipation and erectile dysfunction.  A July 2010 VA genitourinary examination report also notes erectile dysfunction and urinary symptoms.  If these are considered as associated with his lumbar spine disability, the Veteran might be entitled to separate compensable ratings.

Last, on the October 2004 VA spine examination, the examiner noted that during the last year on four occasions, the Veteran went to his private doctor and was treated with medications.  There is no corresponding treatment records in the file.  As the case is being remanded for the aforementioned reasons, this should be clarified on remand.

Joint and Muscle Pain, Hand Numbness, and Neck Disorder

The Veteran seeks service connection for joint and muscle pain, hand numbness, and a neck disorder.  As the Veteran had service in Iraq from May 2003 to April 2004, the Board finds it necessary to consider whether service connection for these conditions is warranted under the provisions of 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.   

A medically unexplained chronic multi symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness. 

A 'medically unexplained chronic multi symptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii) . 

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C) . 

As previously noted, the Veteran's service records demonstrate that he served in Iraq from 2003 to 2004.  Thus, for purposes of entitlement to compensation under 38 C.F.R. § 3.317(d), the Veteran's status as a "Persian Gulf Veteran" is confirmed.  Moreover, his service and post-service treatment records reflect that, both during and after his period of active duty, he has complained of neck pain, joint and muscle pain, and hand numbness, which have not been attributed to a known etiology.  In view of the Veteran's documented Gulf War service and his reports of medically unexplained symptoms persisting for more than six months, it remains unclear to the Board whether those conditions may be considered manifestations of an undiagnosed illness or a chronic multi symptom illness. 

The Veteran has never been afforded a VA examination to address the presence of any undiagnosed illness due to his Gulf War service.  While the Veteran has been diagnosed with and is service-connected for lumbar spine and bilateral knee disabilities, there has been no known diagnosis attributed to his complaints involving the neck or hand, or other parts of the body.  The examinations of record do not address whether any complaints that are not attributed to the service-connected disabilities meet the criteria for an undiagnosed illness due to Gulf War service.  Consequently, the Board finds that the examinations are inadequate for the purposes of adjudicating the Veteran's claim. 

Accordingly, the Board finds that a remand for a Gulf War examination is necessary in order to fully and fairly assess the merits of the Veteran's claim. 38 C.F.R. § 3.159(c)(4) . 

Additionally, the DD-Form 214 of record notes that the Veteran served active duty in the Army National Guard from January 2003 to June 2004, but also had 17 years of previous active duty service.  It does not appear that the Veteran's service personnel and treatment records for the entire prior active duty period are in the claims file.  Additional efforts should be made to obtain these records on remand.  See 38 C.F.R. § 3.159(c)(2). 

All available VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment he has received for the spine in the period from June 2004 to October 2004.  If the Veteran complies with the RO's request, conduct any necessary development and notify the Veteran of all efforts.

2.  Contact the appropriate service department to obtain service personnel and treatment records for the Veteran's entire period of service including the 16 years, 11 months, and 27 days of prior active duty service prior to his service in the Army National Guard from January 2003 to June 2004.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further actions VA will take regarding his claim.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Arecibo VA treatment facility, dated since June 2004.

4.  After the above development, schedule the Veteran for a VA orthopedic/neurological examination.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including X-rays if indicated, should be performed.  The examiner is asked to make the following medical determinations:

(a) Identify any orthopedic and neurological findings related to the Veteran's service-connected lumbar spine disability and fully describe the extent and severity and those symptoms.  

(b) Provide the ranges of motion of the Veteran's lumbar spine, i.e. flexion, extension, lateral flexion, and rotation, in degrees.  

(c) Determine whether range of motion is reduced by weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or pain.  Critically, if pain on motion is found, the examiner should state whether this pain is debilitating, i.e. actually affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.

(d) If the examiner finds that pain actually causes limitation of motion as described above (as opposed to mere pain on motion that is not of sufficient severity to cause additional limitations) the examiner should state the additional degree of limitation in terms of degrees, if possible.  

(e) Determine whether (i) repetitive use or (ii) flare-ups would be productive of additional limitation of motion due to weakness, fatigue, incoordination, swelling, deformity or atrophy of disuse, or debilitating pain.  If the Veteran's range of motion is likely to be further reduced by debilitating pain due to repetitive use or flare-ups, the examiner should so state and describe the additional degree of limitation in terms of degrees, if possible.

(f) State whether the Veteran's lumbar spine disability causes instability, disturbance of locomotion, and/or interference with sitting, standing, and weight-bearing, and, if so, to what extent.

(g) With regard to any neurological disability resulting from the service-connected lumbar spine disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.  Also, specifically consider the previous findings of urinary urgency and frequency, obstipation, and erectile dysfunction on VA examinations in March 7, 2008, December 2, 2009, and July 22, 2010 and state whether it is at least as likely as not (i.e., 50 percent probability or greater) that any present findings are related to the lumbar spine disability. 

(h) Determine whether intervertebral disc syndrome is present in more than one spinal segment, and, if so, whether the effects in each segment are distinct.

(i) An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  Has the Veteran experienced incapacitating episodes due to his lumbar spine disability?    

(j) If the examiner determines that the Veteran has experienced incapacitating episodes due to his lumbar spine disability, as defined in the rating criteria, determine (i) when each incapacitating episode occurred and (ii) the duration of each incapacitating episode.  This description must be sufficient to allow VA to determine the total duration of all incapacitating episodes during any 12 month period on appeal.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any medically undiagnosed symptoms, including joint and muscle pain, hand numbness, and a neck disorder. 

The examiner must review the claims file and state that the claims file was reviewed in the report.  Current VA Gulf War Examination Guidelines must be followed.  All indicated tests should be performed, and all findings reported in detail.  Specifically, the VA examiner's opinion should address the following: 

(a)  State whether the Veteran's complaints of joint and muscle pain, hand numbness, and a neck disorder, and related symptoms are attributable to a known clinical diagnosis, or whether those reported problems are manifestations of an undiagnosed illness. 

(b)  If any of the above symptoms are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition was incurred during active service.  In doing so, the examiner must consider the Veteran's statements regarding continuity of symptomatology. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If after conducting the examination, any of the above questions cannot be answered without resort to speculation, the examiner must state why this is so.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, readjudicate the claims on appeal.  With respect to the service connection claims, the RO/AMC must consider 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


